MURDOCK, Judge,
concurring in the result.
Grimes was injured by Dodge on December 8, 1998, when the vehicle Dodge was driving struck the rear end of Grimes’s vehicle at a speed of 50 miles per hour. Grimes’s vehicle was knocked 150 feet into a drainage ditch; he was temporarily knocked unconscious. Grimes was transported by ambulance to the Shelby Baptist Medical Center, where he was hospitalized for two days.
The cost of Grimes’s ambulance transportation was $440. Grimes hospitaliza*57tion for two days cost $5,731.1 The evidence showed that Grimes’s lost wages resulting from that hospitalization and work subsequently missed during December 1998 were $994.74. In addition, Grimes presented evidence of significant pain and suffering.
As the main opinion notes, there was other evidence of subsequent medical expenses and treatment over the months that followed, most if not all of which was in dispute, particularly with respect to causation. In his closing argument, counsel for Dodge explained to the jury that if it rendered a verdict for Grimes, that verdict should include a “fair and reasonable” amount of damages. Dodge’s counsel argued that if Dodge were found liable to Grimes, it would be “fair and reasonable” not to attribute medical expenses after December 30, 1998, to the collision at issue, but to make a total award, of $12,000, inclusive of pain and suffering.
Grimes argues both the inadequacy and inconsistency of the jury’s verdict. In this regard, he correctly points out that the $1,494.74 in damages awarded by the jury was sufficient to cover his lost wages and ambulance expense (that together total $1,434.74) relating to his hospitalization on December 8 and 9, but inadequate to address either his medical expenses relating to the same hospitalization or his related pain and suffering. See, e.g., Williams v. Williamson Truck Lines, Inc., 353 So.2d 1172 (Ala.Civ.App.1978). I therefore agree that Grimes is entitled to a new trial.
CRAWLEY, J., concurs.

. Dodge stipulated to the reasonableness of this hospitalization expense.